Citation Nr: 0505056	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for skin cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from July 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2000.  In December 2002 the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  In a decision dated in July 2003, the Board 
also remanded the issue of entitlement to service connection 
for skin cancer to the RO for additional development.

In a statement dated in March 2004, the veteran said that he 
had been told that he had a blood condition caused by 
smoking.  He said the Army had given him cigarettes, and that 
he became a chain smoker after that, and hadn't been able to 
quit.  However, current law prohibits service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service.  38 U.S.C.A. § 1103 (West Supp. 
2002); 38 C.F.R. § 3.300 (2004).  If the veteran desires 
additional information, or wishes to further pursue this 
matter, he should so notify the RO.  


FINDING OF FACT

Multiple basal and squamous cell skin cancers began many 
years after service, and are not due to any incident of 
service including sun exposure.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

A claimant must be informed of the evidence necessary to 
substantiate a claim, and of the claimant's and VA's 
respective obligations in identifying and obtaining different 
types of evidence, and be requested to submit any evidence in 
the claimant's possession that pertains to the claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  The file shows 
that by RO correspondence dated in March 2001, prior to the 
rating decision on appeal, the RO advised the veteran of the 
evidence needed to establish service connection, and notified 
the veteran of his responsibility to identify evidence that 
might substantiate the claim.  In May 2001, the RO provided 
the veteran with a specific letter describing the status of 
requests for clinical records, based on records identified as 
potentially relevant by the veteran.  The RO also issued an 
additional letter in August 2001 which again specifically 
discussed the status of the veteran's claims, listed what had 
been done to assist him with his claims, and provided a 
contact number if he had questions.  Further information 
concerning the evidence necessary to substantiate his claim, 
the pertinent law and regulations, and the reasons his claim 
was denied was provided in the statement of the case dated in 
February 2002, correspondence from the RO to the veteran 
dated in February 2004, soliciting additional information and 
evidence, and in a supplemental statement of the case dated 
in June 2004.  In the February 2004 letter, he was requested 
to submit any evidence he may have to substantiate his claim, 
and the request listed several types of potentially relevant 
information.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All potentially relevant evidence 
identified by the appellant has been received, including VA 
and private medical records.  He appeared at a Travel Board 
hearing in December 2002, and a VA medical opinion was 
obtained in May 2004.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

II.  Service connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
malignant tumors, will be rebuttably presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   

The veteran contends that he developed skin cancer due to sun 
exposure during his 1961-1964 period of active duty.  

Service medical records, which consist primarily of the 
veteran's entrance and separation examinations dated in July 
1961 and April 1964, respectively, as well as examinations 
conducted in connection with his National Guard service in 
March 1978 and June 1982, do not show the presence of skin 
cancer.  

Medical records from the Batesville Clinic dated from August 
to December 1982 show that the veteran was initially seen in 
August 1982 with multiple skin cancers of the neck, scalp, 
sternum, and left arm.  The veteran did not report any prior 
history of skin cancer himself, although his father, 
grandfather, and brother all had a history of skin cancers.  
The cancerous lesions were excised, and found to be basal 
cell epitheliomas.  

Subsequent medical records show that he has continued to 
suffer from recurrent skin cancers.  Records from Dr. P. 
Loria dated from March to May 1991 show multiple skin 
cancers, diagnosed as basal cell carcinoma.  VA treatment 
records dated from July 1995 to January 2004 show treatment 
for multiple skin cancers, diagnosed as basal cell or 
squamous cell carcinoma.  

However, none of these records attribute the onset of the 
veteran's skin cancer to his period of active duty.  At his 
hearing before the undersigned in December 2002, the veteran 
testified that he had been told by a VA physician that the 
skin cancer was due to in-service sun exposure.  However, the 
veteran's statement of what his doctor told him, while 
credible, is not probative, because the veteran lacks the 
medical expertise necessary to reliably relay such 
information.  See Robinette v. Brown, 8 Vet.App. 69 (1995) 
("the connection between the layman's account, filtered as it 
was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Laypersons 
can describe symptoms, but are not competent to offer medical 
opinions or diagnoses.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In other words, while the Board does not doubt the sincerity 
of the veteran's statements or beliefs as to the cause of his 
skin cancer, he does not have the medical expertise necessary 
to make such a determination.  Indeed, an opinion obtained in 
May 2004 from his treating physician, the chief of 
dermatology at a VA facility, did not confirm the veteran's 
impression of their conversation.  According to the VA 
physician, the veteran had had many skin cancers removed, 
having had more than 20 removed in the last four years alone.  
He said that it was thought, although not yet proven, that 
the veteran likely had what is known as a basal cell nevus 
syndrome, a hereditary disease.  The doctor related that the 
veteran's first treatment at that VA facility had been in 
August 1995, at which time he had a moderately differentiated 
squamous cell carcinoma of his forehead.  He noted that 
exposure to sunlight or ionizing radiation would accelerate 
the formation of skin cancers.  However, the veteran had 
never been told that his time in service in the sunshine was 
the sole reasons for his skin cancers.  The doctor wrote that 
if 3 years of in-service sun exposure was assumed, based on 
his age, those three years would be 1/20th of his total 
exposure, which would mean a 15 percent [sic] factor as far 
as the formation of skin cancer.  He noted that those were 
very dubious figures arrived at in a very dubious fashion, 
and were mainly to illustrate that it was the total length of 
time of sun exposure, not a single set of events, that would 
trigger the skin cancer.  Therefore, he could not make a 
statement that the condition he now had was caused by in-
service sun exposure.  While it may certainly have 
contributed to it, it was not the sole cause, and the 
question could not be resolved without resort to speculation.  

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  This burden of proof is 
not amenable to any mathematical formula.  Ortiz, at 1365.  A 
preponderance of the evidence describes a state of proof that 
persuades one that a point in question is more probably so 
than not.  Id.  Thus, if the Board is persuaded that it is 
more probable than not that the veteran's skin cancer was not 
due to service, the claim must be denied.  Id.  If the 
evidence is in favor of the veteran, or if the determination 
is "too close to call," the "tie goes to the runner," and 
the veteran prevails.  Id.  

Skin cancer was first shown in 1982, which is 18 years after 
the veteran's 3-year period of active duty.  There is no 
evidence, lay or medical, that the skin cancer itself was 
present in service.  Rather, the veteran argues that the sun 
exposure in service led to the later development of skin 
cancer.  However, as noted by the VA doctor, it is the 
cumulative effect of sun exposure over time that eventually 
may result in skin cancer.  The doctor opined that it was 
possible that 1/20th of the veteran's lifetime sun exposure 
could be attributed to service, but then admitted that this 
was a dubious conclusion, and that whether, or to what 
extent, there was any contribution by the in-service exposure 
could not be determined without resort to speculation.  

Other than this admittedly speculative evidence, there is no 
competent evidence in the veteran's favor.  The medical 
treatment records themselves point to a strong family history 
as a significant factor.  In addition, the May 2004 opinion 
indicated that the cumulative effect of a lifetime of sun 
exposure was a risk factor.  As noted above, the veteran 
himself does not have the medical expertise to determine the 
cause of his skin cancer.  Thus, the weight of the evidence 
is against the claim, and the Board must conclude that skin 
cancer was not due to any in-service events, including sun 
exposure.  The preponderance of the evidence is against the 
claim for service connection for skin cancer, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz, supra.  


ORDER

Service connection for skin cancer is denied.



	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


